                Case 1:20-cv-01038-CCB Document 4 Filed 06/14/20 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                               DISTRICT OF MARYLAND
10                                              Case No.
     JACKIE RICE, individually and on         )
11
     Behalf of all others similarly situated, ) 1:20-cv-01038-CCB
12   Plaintiff,                               ) NOTICE OF VOLUNTARY
13
     v.                                       ) DISMISSAL OF ACTION WITH
                                              ) PREJUDICE AS TO PLAINTIFF
14   SMILE DIRECT CLUB LLC.                   ) AND WITHOUT PREJUDICE AS
15                                            ) TO THE PUTATIVE CLASS.
     Defendant.                               )
16
                                              )
17                                            )
18
     NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
19
     move this Honorable Court to dismiss this matter with prejudice as to plaintiff
20
     and without prejudice as to the class. No Defendant has filed either an answer or
21
     a motion for summary judgment at this time, and no Court order is necessary
22
     pursuant           to        the               Fed.          R.   Civ.         P.
23
     Respectfully submitted this 14th Day of June, 2020,
24

25                                 By: /s/Aimee Bader____
                                         Aimee Bader
26
                                  Advocate Real Estate, LLC
27                                    2029 Fleet Street
                                    Baltimore, MD 21231
28                                     (410) 499-6793




                                        Notice of Dismissal - 1
              Case 1:20-cv-01038-CCB Document 4 Filed 06/14/20 Page 2 of 2



1
                                      CERTIFICATE OF SERVICE
2    Filed electronically on June 14, 2020 2019, with:
3
     United States District Court CM/ECF system
4

5    Notification sent electronically on June 14, 2020, to:
6
     To the Honorable Court, all parties and their Counsel of Record
7

8
                                       By: /s/Aimee Bader____
9                                            Aimee Bader
                                       Advocate Real Estate, LLC
10
                                           2029 Fleet Street
11                                     Baltimore, MD 21231
                                          (410) 499-6793
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
